Citation Nr: 0516787	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  01-08 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $819, to include the 
issues of the validity of the creation of the overpayment, 
and whether the overpayment resulted from sole administrative 
error on the part of the Department of Veterans Affairs (VA) 
without the payee's knowledge that it was erroneous.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from January 1983 
to October 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000, administrative decision 
made by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that determined that an 
overpayment had been created against the appellant.  In April 
2001, the RO advised the appellant that the overpayment 
created was in the amount of $819.00.  The veteran has 
requested a waiver of the overpayment and in so doing, has 
challenged its validity.  The RO deferred the referral of the 
waiver question to the Committee on Waivers and Compromises 
(the Committee) at the RO pending the resolution of the 
validity question.  

In March 2005, the veteran was scheduled for a hearing that 
he had requested before a Veterans Law Judge at the Board 
that was to have been conducted at the RO.  The veteran 
failed to appear at the requested hearing.  

As noted above, the Board construes the veteran's challenge 
to the validity of the debt also as a claim of sole 
administrative error on the part of VA.  Given that the 
ultimate disposition of the claim is favorable to the 
veteran, there is no need to remand the matter to the RO for 
initial review of that intertwined issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran married his former wife "E" in July 1989.  
He divorced his former wife "E" in June 1993, and then 
remarried his former wife "E" in March 1996.  

3.  Pursuant to several VA compensation awards, including 
those directed to the veteran in July 1990 and April 1996, 
the veteran was notified that his award included additional 
benefits for his spouse, and advised of the necessity for 
promptly reporting any changes in dependency.  

4.  In October 1999, the veteran notified the RO by telephone 
that he was no longer living with or paying support to "E" 
as of October 1999.  He requested that she be taken off of 
his award for compensation benefits.  In December 1999, the 
veteran notified the RO by telephone that his divorce from 
"E" would be final effective December [redacted], 1999.  In January 
2000, the veteran notified the RO in writing that his divorce 
from "E" had become final effective December [redacted], 1999, and 
advised the RO that if he was still being paid benefits for 
"E," it should be terminated effective December [redacted], 1999.  
The RO did not process notice of the divorce until August 
2000. 

5.  From January 1, 2000, through July 31, 2000, the veteran 
was paid $819.00 in additional disability compensation 
benefits for a dependent spouse, due to sole administrative 
error on the part of VA, without the veteran's knowledge that 
it was erroneous.  


CONCLUSION OF LAW

The RO's failure to adjust the veteran's disability 
compensation award effective January 1, 2000, through July 
31, 2000, was improper.  The overpayment of disability 
compensation benefits for that time period, in the amount of 
$819.00, was due to sole administrative error on the part of 
VA without knowledge of the veteran, and is not a valid debt 
to VA.  38 U.S.C.A. §§ 5107, 5111(a), 5112(b)(2)(9)(10) (West 
2002); 38 C.F.R. §§ 3.401(b)(1), 3.500(b), 3.501(d)(2) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving overpayment 
of indebtedness.  Barger v. Principi, 16 Vet. App. 132 
(2002).  Notwithstanding the fact that the VCAA is not 
controlling in these matters, the Board has reviewed the case 
for purposes of ascertaining whether the appellant has had a 
fair opportunity to present arguments and evidence in support 
of his challenge to the validity of the overpayment 
indebtedness.  In short, the Board concludes from that review 
that the requirements for the fair development of the 
challenge have been met in this case.  

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  VA has satisfied its duties to 
inform and assist the appellant in this case.  The veteran 
was provided several opportunities to provide current 
evidence in support of his claim that the overpayment was 
improperly created and calculated.  Further development and 
further expending of VA's resources is not warranted.  

It has been maintained by the veteran that the RO did not 
properly adjust his disability compensation benefits from 
January 1, 2000, through July 31, 2000, due to a change in 
his dependency status.  He argues that he had provided timely 
and adequate notice of his divorce from his spouse, and that 
the RO did not timely adjust his compensation award based 
upon that notice.  He has stated that he had no knowledge of 
the overpayment until he was advised in August 2000 that it 
had been created.  

The veteran married his former wife "E" in July 1989.  The 
veteran was awarded VA disability compensation benefits 
effective from October 1989, in an award action of April 
1990.  At the time, he was married to "E" and was asked to 
provide a marriage certificate for his marriage to "E," 
which he did.  

The veteran divorced his former wife "E" in June 1993, and 
then remarried "E" in March 1996.  Pursuant to several VA 
compensation awards, including those directed to the veteran 
in July 1990, and April 1996, he was notified that his award 
included additional benefits for his spouse, and advised of 
the necessity for promptly reporting any changes in 
dependency.  The veteran was further advised that the 
"failure to quickly tell VA of a dependency change will 
result in an overpayment which must be repaid."  

In October 1999, the veteran notified the RO by telephone 
that he was no longer living with or paying support to "E," 
as of October 2, 1999.  He requested that she be taken off of 
his award for compensation benefits.  In December 1999, the 
veteran notified the RO by telephone that his divorce from 
"E" would be final, effective December [redacted], 1999.  In 
January 2000, the veteran notified the RO in writing that his 
divorce from "E" had become final, effective December [redacted], 
1999, and advised the RO that if he was still being paid 
benefits for "E" it should be terminated effective December 
[redacted], 1999.  For purposes of the calculation of the amount of 
the veteran's monthly disability compensation benefits, the 
RO did not process notice of the divorce until August 2000.  
From January 1, 2000, through July 31, 2000, the veteran was 
paid $819.00 in additional disability compensation benefits 
for a dependent spouse.  

By correspondence dated in August 2000, the RO informed the 
veteran of its proposal to retroactively reduce his payments 
effective from January 1, 2000, reflecting the change in his 
marital status.  The RO subsequently followed through on the 
proposal resulting in the creation of an overpayment of 
disability compensation benefits in the calculated amount of 
$819.00, covering the period of overpayment from January 1, 
2000 through July 31, 2000.

In August 2000, the veteran directed a letter to the RO in 
response to the August 2000, reduction letter.  In the 
letter, he explained that he had notified VA of his divorce 
within 20 days after it was final.  He explained further that 
when he noticed a decrease in his benefits thereafter, he was 
under the impression that the reduction had been made based 
upon his change in marital status.  [Note:  A reduction 
during that time period had, in fact, occurred, but that 
reduction was based upon a change in dependent child status 
that the veteran had reported in December 1999, at the same 
time that he had initially reported his impending divorce 
from "E."  That reduction was immediately processed by the 
RO.]  

The veteran has argued that the overpayment was improperly 
created against him.  Specifically, he alleges that he 
provided timely and formal notice of his divorce from "E" 
and that had his compensation benefits been adjusted upon 
receipt of that notice by VA, the overpayment would not have 
been created.  He states that he should not be penalized 
because of VA's mistakes.  

Under relevant law and VA regulations, the effective date of 
discontinuance of compensation to a veteran for a dependent 
spouse is the last day of the month in which the divorce or 
annulment occurred.  38 U.S.C.A. § 5112(b)(2);  38 C.F.R. 
§ 3.501(d)(2).  An award of additional compensation payable 
to a veteran on account of marriage will be the date of the 
veteran's marriage, if evidence is received within one year 
of the date of the event.  Otherwise, the effective date for 
additional compensation based on marriage will be the date 
that notice of the marriage was received if the evidence is 
received within one year of the VA request.  38 C.F.R. § 
3.401(b)(1).  Payment of monetary benefits based on an 
increased compensation award may not be made to an individual 
for any period before the first day of the calendar month 
following the month in which the increased award became 
effective.  38 U.S.C.A. § 5111(a).

As noted above, the veteran has claimed he had taken all 
necessary action to inform VA of his divorce from his spouse 
"E," and that the responsibility for the creation of the 
overpayment was on the part of the RO.  The Board construes 
this alternative contention as an assertion that the 
overpayment in question resulted solely from administrative 
error on the part of VA in not automatically reducing the 
veteran's compensation award after receiving information from 
the veteran of his divorce from "E."  Under relevant law 
and regulations, sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2004).  

The Board has conducted a thorough review of the record in 
this case, in light of the veteran's contentions.  The Board 
agrees with his assertion that the RO improperly continued to 
provide him additional compensation benefits based upon his 
marriage to "E" long after he had provided adequate and 
timely notice of his divorce from "E."  It is hard to 
imagine what better or more timely notice the veteran could 
have provided to the RO regarding his divorce from "E."  He 
made two telephone calls just prior to his divorce that gave 
VA both an overview of the circumstances and the date of the 
impending divorce.  He followed up this initial verbal notice 
with timely written notice of the divorce, including the 
effective date.  

As noted above, the law and VA regulations are quite specific 
in this regard.  The veteran's divorce from "E" became 
final on December [redacted], 1999, and the RO had adequate prior 
notice of that event; therefore, the RO should have 
discontinued his allowance for a dependent spouse effective 
January 1, 2000.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. 
§§ 3.500(b), 3.501(d)(2).  The RO failed to do so.  
Consequently, the RO incorrectly continued to pay the veteran 
additional benefits for a dependent spouse from January 1, 
2000 through July 31, 2000, the last day of the month prior 
to the date that the notice from the veteran of his divorce 
from "E" was finally processed.  38 U.S.C.A. § 5111(a);  38 
C.F.R. § 3.401(b)(1).  

The Board finds that the creation of the overpayment in 
question, in the amount of $819.00, was due to an error on 
the part of VA by the failure to timely process critical 
information pertinent to the veteran's compensation benefits.  
The Board finds further that the veteran's ongoing belief [as 
he explained in August 2000], that his compensation award had 
been properly adjusted based upon his divorce, is totally 
plausible.  Although it was later found that his belief was 
mistaken, it was reasonable for the veteran to have believed 
at the time that he was not receiving an erroneous award for 
a dependent spouse between January 1, 2000 and July 31, 2000.  

The Board concludes that from January 1, 2000, through July 
31, 2000, the veteran was paid $819.00 in additional 
disability compensation benefits for a dependent spouse due 
to sole administrative error on the part of VA, without the 
veteran's knowledge that it was erroneous.  Thus, the RO's 
decision to adjust the veteran's disability compensation 
award effective January 1, 2000, through July 31, 2000, was 
improper.  The overpayment of disability compensation 
benefits for that time period, in the amount of $819.00, was 
due to sole administrative error on the part of VA without 
knowledge of the veteran, and thus, is not a valid debt to 
VA.  38 U.S.C.A. §§ 5107, 5111(a), 5112(b)(2)(9)(10); 
38 C.F.R. §§ 3.401(b)(1), 3.500(b), 3.501(d)(2).


ORDER

The overpayment of compensation benefits in the amount of 
$819 was the result of sole administrative error on the part 
of VA, without the veteran's knowledge that it was erroneous, 
and the overpayment debt is invalid.




	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


